Name: Council Regulation (EC) No 1887/94 of 27 July 1994 fixing the basic price, and the seasonal adjustments to the basic price, for sheepmeat for the 1995 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  animal product;  prices;  agricultural policy
 Date Published: nan

 30. 7. 94 Official Journal of the European Communities No L 197/31 COUNCIL REGULATION (EC) No 1887/94 of 27 July 1994 fixing the basic price, and the seasonal adjustments to the basic price, for sheepmeat for the 1995 marketing year Whereas the weekly seasonally adjusted amounts applicable to the basic price should be fixed in the light of experience gained during the 1991 , 1992 and 1993 marketing years concerning private storage, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (*), and in particular Article 3(1 ) and (2 ) thereof, Having regard to the proposal from the Commission (2 ), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee (4 ), Whereas the basic price must be fixed in accordance with the criteria laid down in Article 3 (2 ) of Regulation (EEC ) No 3013/89; Whereas, when the basic price for sheep carcases fs fixed , account should be taken of the objectives of the common agricultural policy; whereas the main objectives of the common agricultural policy are, in particular, to guarantee a fair standard of living for the farming community and to ensure that supplies are available and that they reach consumers at reasonable prices; whereas these factors result in the price for the 1995 marketing year being fixed at the level laid down in this Regulation; HAS ADOPTED THIS REGULATION: Article 1 For the 1995 marketing year, the basic price for sheepmeat is hereby fixed at ECU 417,45 for 100 kg carcase weight . Article 2 The basic price referred to in Article 1 is hereby seasonally adjusted in accordance with the table set out in the Annex to this Regulation. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the beginning of the 1995 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 July 1994. For the Council The President Th. WAIGEL (!) OJ No L 289, 7. 10 . 1989, p. 1 . Regulation as last amended by Regulation (EC) No 1886/94 (see page 30 of this Official Journal ). ( 2 ) OJ No C 83, 19 . 3 . 1994, p. 40. ( 3 ) OJ No C 128 , 9 . 5 . 1994 . (4 ) OJ No C 148 , 30 . 5 . 1994, p. 49 . No L 197/32 Official Journal of the European Communities 30 . 7. 94 ANNEX 1995 MARKETING YEAR (ECU/100 kg carcase weight) Week beginning Week Basic price 2 January 1995 1 426,55 9 January 1995 2 429,46 16 January 1995 3 432,85 23 January 1995 4 435,27 30 January 1995 5 437,69 6 February 1995 6 440,10 13 February 1995 7 442,52 20 February 1995 8 444,94 27 February 1995 9 446,88 6 March 1995 10 448,81 13 March 1995 11 449,78 20 March 1995 12 449,78 27 March 1995 13 448,81 3 April 1995 14 447,45 10 April 1995 15 445,62 17 April 1995 16 443,01 24 April 1995 17 441,07 1 May 1995 18 438,17 8 May 1995 19 435,27 15 May 1995 20 431,40 22 May 1995 21 426,56 29 May 1995 22 421,72 5 June 1995 . 23 415,93 12 June 1995 24 411,09 19 June 1995 25 407,22 26 June 1995 26 403,35 3 July 1995 27 400,45 10 July 1995 28 398,51 17 July 1995 29 397,54 24 July 1995 30 397,06 31 July 1995 31 396,55 7 August 1995 32 396,55 14 August 1995 33 396,55 21 August 1995 34 396,55 28 August 1995 35 396,55 4 September 1995 36 396,55 11 September 1995 37 396,55 18 September 1995 38 396,55 25 September 1995 39 396,58 2 October 1995 40 396,68 '9 October 1995 41 396,77 16 October 1995 42 396,86 23 October 1995 43 396,96 30 October 1995 44 397,54 6 November 1995 45 398,32 13 November 1995 46 399,19 20 November 1995 47 400,16 27 November 1995 48 402,57 4 December 1995 49 406,44 11 December 1995 50 411,28 18 December 1995 51 417,28 25 December 1995 52 423,63